301 P.2d 372 (1956)
Petition for writ of mandamus by Frank ENSLINGER, Petitioner.
No. A-12344.
Criminal Court of Appeals of Oklahoma.
September 5, 1956.
JONES, Presiding Judge.
Now on this the fifth day of September, 1956, this matter comes on upon the petition of Frank Enslinger for writ of mandamus directed to the District Court of Tulsa County, Oklahoma, ordering that casemade forma pauperis be provided him for perfecting an appeal in the case of State v. Frank Enslinger, No. 16411. In said petition, petitioner alleges that he is without funds to perfect said appeal or provide security therefor. From said petition it does not affirmatively appear that he has no property of any kind and that he has no relatives willing to assist him or that his attorney who represented him is unable to make up a transcript from memory. Brogdon v. State, 38 Okla. Crim. 269, 260 P. 784; Cowley v. State, 65 Okla. Crim. 479, 88 P.2d 914; Scroggins v. State, 73 Okla. Crim. 388, 121 P.2d 621; 11 A.L.R. 2d 615.
In light of said authorities we cannot hold that the District Court of Tulsa County abused its judicial discretion in refusing to grant the petitioner's request for a casemade forma pauperis. In this connection, it has been repeatedly held that the determination of such a matter is within the sound discretion of the trial court. Harris v. State, 10 Okla. Crim. 417, 137 P. 365, 139 P. 846; Hutchins v. State, 13 Okla. Crim. 717, 167 P. 338; Hardin v. State, 28 Okl. Cr. 123, 229 P. 654; Young v. State, 33 Okla. Crim. 255, 243 P. 763, 765; Brogdon v. State, supra; Lenora v. State, 51 Okla. Crim. 291, 1 P.2d 832; Hembree v. State, 53 Okl. Cr. 79, 7 P.2d 491; Reed v. State, 53 Okl. Cr. 391, 12 P.2d 551. Writ denied.